DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. Claims [1-20] are  allowed.
3. The following is an examiner’s statement of reasons for allowance:
 Re Claim [1] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: a pulse generator of an image sensor, the pulse generator comprising a delay cell, wherein the delay cell comprises: a bias circuit connected to the gate terminal of the first transistor, wherein the bias circuit comprises a bias transistor and an operational-amplifier (op-amp), wherein the bias transistor includes a first terminal to which the power voltage is supplied, a second terminal connected to the ground, and a gate terminal connected to the first transistor, and the op-amp includes a positive terminal connected to the second terminal of the bias transistor and a negative terminal to which a reference voltage is applied, and wherein a voltage across source and gate terminals of the first transistor is constantly maintained, where n is greater than on; in conjunction with the other limitation of the claim.

Claims 2-9 are allowed due to their direct or indirect dependency on claim 1.

Re Claim [10] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: a pulse generator of an image sensor, the pulse generator comprising a delay cell, wherein the delay cell comprises: a bias circuit connected to the gate terminal of the n-th transistor, wherein the bias circuit comprises a bias transistor and an operational-amplifier (op-amp), wherein the bias transistor includes a first terminal to which the power voltage is supplied, a second terminal connected to the ground, and a gate terminal connected to the n-th transistor, and the op-amp includes a positive terminal connected to the first terminal of the bias transistor and a negative terminal to which a reference voltage is applied, and wherein a voltage across source and gate terminals of the n-th transistor is constantly maintained, where n is greater than one;  in conjunction with the other limitation of the claim
Claims 11-18  are allowed due to their direct or indirect dependency on claim 10.

Re Claim [19] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: a pulse generator of an image sensor, the pulse generator comprising a delay cell, wherein the delay cell comprises: a first bias circuit connected to the gate terminal of the first transistor; and a second bias circuit connected to the gate terminal of the n-th transistor, wherein the first bias circuit comprises a first bias transistor and a first operational-amplifier (op-amp), wherein the first bias transistor includes a first terminal to which the power voltage is supplied, a second terminal to which the ground voltage is supplied, and a gate terminal connected to an output terminal of the first op-amp and the gate terminal of the first transistor, and the first op-amp includes a positive terminal connected to a second terminal of the first bias transistor and a negative terminal to which a reference voltage is applied, and wherein the second bias circuit comprises a second bias transistor and a second op-amp, wherein the second bias transistor includes a first terminal to which the power voltage is supplied, a second terminal to which the ground voltage is supplied, and a gate terminal connected to an output terminal of the second op-amp and the gate terminal of the n-th transistor, and the second op-amp includes a positive terminal connected to a first terminal of the second bias transistor and a negative terminal to which a reference voltage is applied, and wherein a voltage across source and gate terminals of the first transistor and a voltage across source and drain terminals of the n-th transistor are constantly maintained, where n is greater than one; in conjunction with the other limitation of the claim.

Claims 20  are allowed due to their direct or indirect dependency on claim 19.

                   4.  The following are the closest prior arts found
 The reference to Lin (US. 8, 786,334) discloses: According to an embodiment of the inventive concept, there is provided a PLL circuit comprising a comparator configured to compare phases of an input clock signal and an output clock signal to generate phase comparison signals SUP and SDN, a pulse generator configured to generate a first pulse signal based on the phase comparison signals SUP and SDN. The PLL circuit includes a bias circuit configured to generate a first current I.sub.1 and a second current I.sub.2 proportional to the first current, which flow between a power supply and a ground and a delay circuit configured to draw third and fourth currents I.sub.3 and I.sub.4 proportional to the first and second currents, respectively, and configured to receive the first pulse signal to generate a second pulse signal by delaying the first pulse signal by a delay time TD using the third and fourth currents I.sub.3 and I.sub.4. The first current I.sub.1 is stabilized to a predetermined reference current level despite fluctuations in a voltage of the power supply. In col. 1, lines 39-56.

The reference to Dong (US. PAT. 8, 618,857) discloses: A delay circuit for delaying a signal is disclosed hereby, wherein the delay time is prolonged significantly as a power supply voltage decreases. On the rising-edge or the falling-edge of an input signal, at a relative high power supply voltage, i.e., 6.0V or higher, the delay circuit has a relative small delay, whereas at a relative low power supply voltage, i.e., 2.7V or lower, the delay circuit has a relative large delay. In one embodiment, the delay circuit comprises: an inverter an inverter, which has an input end, an output end, and power supply end and a ground end, wherein the input end is coupled to an input signal and wherein the output end is configured to provide an output signal; a load capacitor which is coupled between the output end of the inverter and the reference ground; a first voltage clamping module, coupled between the power supply voltage and the power supply end of the inverter, or coupled between the ground end of the inverter and the reference ground, wherein the first voltage clamping generates a voltage drop when a current flows through the first voltage clamping module configured to prolong the delay time of the delay circuit as the power supply voltage decreases. In col. 1, lines 41-61.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698